FILED
                              NOT FOR PUBLICATION                           APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ATTO GAMPU; CHARLOTTE IRENE                       No. 09-71779
TUUK,
                                                  Agency Nos.        A095-310-917
               Petitioners,                                          A095-310-918

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Atto Gampu and Charlotte Irene Tuuk, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for an abuse of discretion the BIA’s denial of a motion to

reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Indonesia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 987-89 (9th Cir. 2010) (the

new evidence must be “qualitatively different” from the evidence at the previous

hearing).

      In light of our conclusion, we decline to address petitioners’ contention that

they are members of a disfavored group.

      PETITION FOR REVIEW DENIED.




                                           2                                       09-71779